DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An electromagnetic valve driver, comprising:
an electric power feeder configured to apply a power voltage obtained by switching a battery voltage to one end of an electromagnetic coil of an electromagnetic valve;
a detector configured to detect a drive current flowing through the electromagnetic coil; and
a power supply configured to supply power to the detector,
wherein the electric power feeder adjusts the drive current by operating in a state in which the power voltage is applied to the electromagnetic coil on the basis of a detection value of the detector,
wherein the power supply includes a sample and hold circuit configured to sample and hold a reference power in a period excluding a switching period of the battery voltage, and
wherein the power supply supplies the power obtained by sampling and holding the reference power in the period excluding the switching period of the battery voltage in the electric power feeder to the detector.”

The underlined limitations are shown in Fig. 2, Circuit D, and Figs. 4B and 4C teach the operation.  The underlined limitations further supported by at least in Specification, Paragraphs 40, 51 and 52.  The system comprises a booster circuit and a sample and hold circuit separately, and the sample and hold circuit would supply the power in the period excluding the switching period of the booster circuit to a current detector to prevent the switching noise to improve the detection accuracy (Paragraph 52).

After reviewing the Remark filed on 11/18/2021, specification and amended claimed language, the examiner considered Inaba (US2020/0072153 A1) fails to teach at least the underlined limitations of Claim 1.  In Inaba, the system only teaches a booster circuit (Inaba, Fig. 1, Part 4 area), but not a sample and hold circuit.  Therefore, the circuit Part 4 would not be able to function as taught in the limitations of Claim 1.  Therefore, Inaba fails to reflect all the limitations of Claim 1.

The examiner further considered Yamamoto (US2014/0210462 A1) and Inagaki (US2011/0084755 A1) since both reference teach a system with sample and hold circuit with mechanism to prevent noise (Yamamoto, Paragraph 26 and Inagaki, Paragraph 50).  However, both cases fail to teach the mechanisms to prevent the noise of during the booster circuit wherein the power supply supplies the power obtained by sampling and holding the reference power in the period excluding the switching period of the battery voltage in the electric power feeder to the detector” (Yamamoto, Paragraph 26 teaches using low frequency differential amplifier to suppressing the noise; Inagaki, Paragraph 50 teaches a switch mechanism for a sample and hold circuit to prevent a video noise.  Both teachings cannot reflect the underlined limitations of Claim 1).  Therefore, both references fail to reflect all the limitations of Claim 1.

The examiner also considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitation mentioned above.  Therefore, Claim 1 is allowed.

Claims 2, 3 and 7 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747